             Case 2:18-cr-00422-SMB Document 762 Filed 10/03/19 Page 1 of 2


                                   DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich           Date: October 3, 2019
USA v. Lacey et al                               Case Number: CR-18-00422-PHX-SMB

Assistant U.S. Attorney: Reginald E. Jones ,Kevin Rapp, Margaret Perlmeter, Peter Kozinets,
Andrew Stone
Defendant-1: Michael Lacey
Interpreter: N/A
Attorney for Defendant: Paul Cambria, Retained
Defendant: X☐ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-2: James Larkin
Interpreter: N/A
Attorney for Defendant: Thomas Bienert Jr. and Whitney Bernstein, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-3: Scott Spear
Interpreter: N/A
Attorney for Defendant: Bruce Feder, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released              ☐ Custody ☐ Summons ☐ Writ

Defendant-4: John Brunst
Interpreter: N/A
Attorney for Defendant: Ariel Neuman and Gary Lincenberg, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-6: Andrew Padilla
Interpreter: N/A
Attorney for Defendant: David Eisenberg, CJA
Defendant: ☐ Present ☒ Not Present ☒ Released/Waived ☐ Custody ☐ Summons ☐

Defendant-7: Joye Vaught
Interpreter: N/A
Attorney for Defendant: Joy Bertrand, CJA
Defendant: ☐ Present ☒ Not Present ☒ Released/Waived☐ Custody ☐ Summons ☐
Writ
             Case 2:18-cr-00422-SMB Document 762 Filed 10/03/19 Page 2 of 2

USA v. Lacey et al                                                          Date: October 3, 2019
Case Number: CR-18-00422-PHX-SMB                                                       Page 2 of 2



Evidentiary hearing held on defendant’s motion to compel (Doc. 643). J. Patrick Cullen sworn
and examined. Exhibits 1 and 101 admitted. Will Gerkin sworn and examined. Exhibit 103
admitted. Matthew Frost sworn and examined. Exhibit 6, 9, 120 (demonstrative only) admitted.


The evidentiary hearing will resume on 10/25/2019 at 1:00 p.m.


Subpoena issued to Issa Martin for appearance today by defense counsel David Eisenberg on
behalf of defendant Andrew Padilla and her non-appearance is discussed.


Counsel to provide the Court by 5:00 p.m. on 10/24/2019 complete witness and exhibit lists for the
evidentiary hearing.




Court Reporter Christine Coaly                                               Start: 9:19 AM
Deputy Clerk Traci Abraham                                                   Stop: 5:03 PM




                                            Page 2 of 2
